DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        CAPITAL COMMERCIAL REAL ESTATE GROUP, INC.,
                        Appellant,

                                    v.

                  NAQID HASAN AND CALPAL, LLC,
                            Appellee.

                              No. 4D16-3596

                         [September 28, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 50-2011-CA-
003036-XXXX-MB.

  Bruce D. Friedlander of Friedlander & Kamelhair, PL, Plantation, for
appellant.

  Gregory R. Elder of Law Offices of Gregory R. Elder, LLC, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.